DETAILED ACTION

Status of claims
In the response filed February 28, 2022, Applicant amended claim 17. Claims 2-6, 10-14, and 18-20 were canceled. Claims 1, 7-9, 15, and 16 are withdrawn. Claims 1, 7-9, and 15-17 are pending in the current application. 


Response to Arguments 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant asserts that the claims are subject matter eligible because they recite a specific type of postcard and method of manufacturing a postcard, and do not mention advertising.  Examiner respectfully disagrees.  Under Prong One, the claimed invention is directed to target advertising.  The claims recite sending a targeted message for informational purposes to a specific recipient.  The postcard/substrate is used as a tool to implement the targeted advertising.  Additionally, the specification discloses an advertising body, an advertising message, a DM creative, and an advertising module as part of the system of the claimed invention, so the claimed invention is directed to advertising as a whole even if the word advertising is not recited in the claims. Thus, the claim falls under Certain Methods of Organizing Human Activity group and is directed to commercial and marketing activity.  Under Prong Two and 2B, a claim that recites an abstract idea must include ‘additional features’ to ensure that the claim is more than a drafting effort designed to monopolize the abstract idea. Merely requiring generic computer implementation fails to transform that abstract idea into a patent-eligible invention.  In this case, the additional elements recited are a printer, a processor, and a digital map generator. These elements are recited at a high level of generality, and under the broadest reasonable interpretation are generic processors and computer components that perform generic computer functions, meaning the claimed invention describes a system with generic, known, and available components.  The rejection is maintained. 
Applicant’s arguments with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation " printing the address, the map image, and the message on the DM substrate for mail distribution. "  The claims contains no earlier recitation of “a DM substrate” and it is unclear to what element the limitation is making reference. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claim 17 does fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claim 17 falls under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claim 17 is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 17 recite:
 	preparing a substrate for postcard or envelope form mailing, the substrate being a postcard; 
automatically generating an address of a specific recipient using an automated list or an automated search engine module; 
customizing and formatting the map image, wherein customizing and formatting the map image includes juxtaposing a first map view sub-portion and a second map view sub-portion, the first map view sub-portion displaying a first type of map view of the address of the specific recipient, the second map view sub-portion displaying a second type of map view of the address of the specific recipient, wherein the first type of map view is a different type of map view from the second type of map view, wherein each of the map view sub-portions includes a targeted neighborhood bound map formatted or enhanced specifically for regional recipient preferences, wherein the first map view sub-portion includes a satellite view map, wherein the second map view sub-portion includes a street view map wherein the map image is customized and formatted such that a zoom level of a maximum of a 5 block radius is displayed on the entire map field; and 
printing the address, the map image, and the message on the DM substrate for mail distribution
The identified limitations recite a method and system that prepares a direct mailing with a map and content to print for mail distribution marketing, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor, memory, and printer) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a printer; 
a processor; and 
memory, the memory storing instructions to execute a method, the method comprising:
automatically inputting the generated address into a digital MAP address input field of a digital map generator, thereby generating a map image corresponding to the address in a customized map field;
This judicial exception is not integrated into a practical application. The additional elements as a whole merely describe how to generally apply the concept of inputting address information into an address field such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claim 17, when considered individually and as an ordered combination, is rejected as ineligible subject matter under 35 U.S.C. 101.

	
	
	
	


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621